 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   QUIRON THOMSON,                              1:19-cv-01000-LJO-GSA-PC

12                 Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                  TO DISMISS CASE, WITHOUT
13         vs.                                    PREJUDICE, FOR FAILURE TO OBEY
                                                  COURT ORDER
14   V. SOTO, et al.,                             (ECF No. 4.)
15               Defendants.                      OBJECTIONS, IF ANY, DUE WITHIN
                                                  FOURTEEN (14) DAYS
16

17

18

19

20   I.     BACKGROUND
21          Quiron Thompson (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
22   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
23   July 22, 2019. (ECF No. 1.)
24           On July 25, 2019, the court issued an order for Plaintiff to submit an application to
25   proceed in forma pauperis, or pay the $400.00 filing fee for this action, within thirty days.
26   (ECF No. 4.) The thirty-day time period has now passed, and Plaintiff has not paid the filing
27   fee, filed an application to proceed in forma pauperis, or otherwise responded to the court’s
28   order. Therefore, Plaintiff failed to comply with the court’s July 25, 2019 order.

                                                     1
 1   II.    DISMISSAL FOR FAILURE TO COMPLY WITH COURT ORDER
 2          In determining whether to dismiss this action for failure to comply with the directives
 3   set forth in its order, “the Court must weigh the following factors: (1) the public’s interest in
 4   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
 5   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
 6   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
 7   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
 8          “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
 9   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
10   action has been pending since July 22, 2019. Plaintiff’s failure to comply with the court’s order
11   may reflect Plaintiff’s disinterest in prosecuting this case. In such an instance, the court cannot
12   continue to expend its scarce resources assisting a litigant who will not resolve payment of the
13   filing fee for his lawsuit. Thus, both the first and second factors weigh in favor of dismissal.
14          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
15   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
16   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and
17   it is Plaintiff’s failure to pay the filing fee or submit a completed application to proceed in
18   forma pauperis that is causing delay. Therefore, the third factor weighs in favor of dismissal.
19          As for the availability of lesser sanctions, at this stage in the proceedings there is little
20   available to the court which would constitute a satisfactory lesser sanction while protecting the
21   court from further unnecessary expenditure of its scarce resources. Given that Plaintiff is a
22   prisoner proceeding pro se who has not paid the filing fee for this action, the court finds
23   monetary sanctions of little use, and given the early stage of these proceedings, the preclusion
24   of evidence or witnesses is not available.           However, inasmuch as the dismissal being
25   considered in this case is without prejudice, the court is stopping short of issuing the harshest
26   possible sanction of dismissal with prejudice.
27   ///
28


                                                      2
 1             Finally, because public policy favors disposition on the merits, this factor will always
 2   weigh against dismissal. Id. at 643.
 3   III.      CONCLUSION AND RECOMMENDATIONS
 4             Based on the foregoing, the court HEREBY RECOMMENDS that this case be
 5   dismissed, without prejudice, based on Plaintiff’s failure to obey the court’s order of July 25,
 6   2019.
 7             These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l).          Within
 9   fourteen (14) days from the date of service of these findings and recommendations, Plaintiff
10   may file written objections with the court. Such a document should be captioned “Objections
11   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
12   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
13   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
14   (9th Cir. 1991)).
15
     IT IS SO ORDERED.
16

17          Dated:   September 27, 2019                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                      3
